—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered March 27, 2002, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to the crime of robbery in the second degree, a class C felony (see Penal Law § 160.10), in satisfaction of a three-count felony indictment that arose out of the assault and robbery of a 50-year-old woman. Defendant was properly sentenced to a negotiated prison term of eight years to be followed by five years of postrelease supervision (see Penal Law § 70.02 [3] [b]; § 70.45 [2]).
Notwithstanding defendant’s general waiver of his right to appeal as part of the plea agreement and his failure to move to vacate the judgment of conviction or withdraw his plea (see People v Knoblauch, 275 AD2d 477 [2000], lv denied 95 NY2d 965 [2000]), we nevertheless consider and reject his sole contention raised herein that the agreed-upon sentence was harsh or excessive. Given the nature of defendant’s crime, his substan*479tial prior criminal record, and the fact that the prison term imposed by County Court was the result of an advantageous plea agreement pursuant to which two felony counts were dismissed, we are unpersuaded that defendant’s sentence should be disturbed (see People v Brewer, 302 AD2d 795 [2003]); nor are there extraordinary circumstances that would warrant a reduction of the sentence in the interest of justice (see People v French, 302 AD2d 751 [2003]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.